Title: To Thomas Jefferson from Albert Gallatin, 11 July 1803
From: Gallatin, Albert
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Monday [11 July 1803]
          
          I enclose a letter from the Collector of Philada respecting a new modification of mr Bond’s complaint
          a letter from a gentleman in Providence respecting a New Bank
          a letter from the Superint. of mil. stores
           recommendations in favr. of Mr Nicholas & Mr Garrard which I had forgotten to enclose
          a list of officers of the external revenues and some corrections of your own list
          Be good enough to look at them & I will call tomorrow to explain some parts & to have some conversation on those several subjects as well as on Louisiana. 
          With respectful attachment Your obedt. Servt.
          
            
              Albert Gallatin
            
          
        